DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. Applicant argues that Fouquet does not teach “the two signal elements are embedded in two different layers of a multi-layer printed circuit board; and wherein the two power coupling elements are embedded in two different layers of the multi-layer printed circuit board” as amended claim 1. Applicant asserts that Fouquet merely mentions printed circuit board, not the specific signal and power elements arrangement as amended.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. As seen in FIGURES 22-25 of Fouquet, the signal coupling elements and the power coupling elements are disposed on different insulative layers. For example, coils 452 and 453 of either signal transformer or power transformer are disposed on different layers in FIGURE 22. Furthermore, as seen in FIGURE 22, coil 461 has two layers connected by via vertical connection 483, and coil 462 is formed on two different layers and connected by via vertical connection 484. Therefore, Fouquet teaches the “the two signal elements are embedded in two different layers of a multi-layer printed circuit board; and wherein the two power coupling elements are embedded in two different layers of the multi-layer printed circuit board” as amended claim 1.
 
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the two signal elements are embedded in two different layers of a multi-layer printed circuit board; and wherein the two power coupling elements are embedded in two different layers of the multi-layer printed circuit board” as amended claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-2, 4-7, 9, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, either the original specification or the original drawings does not show “the two signal elements are embedded in two different layers of a multi-layer printed circuit board; and wherein the two power coupling elements are embedded in two different layers of the multi-layer printed circuit board” as amended claim 1.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 4, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama (U.S. PG. Pub. No. 2012/0020419 A1) in view of Fouquet et al. (U.S. PG. Pub. No. 2008/0278275 A1).
With respect to claim 1, Kaeriyama teaches an integrated system (Fig. 21) for signal and power transmission with galvanic isolation, comprising:
an insulative layer (insulative layer between L1 and L2, Fig. 6 for illustration purpose only) having a primary side (L1 side) and a secondary side (L2 side); and
a planar signal transformer (e.g. transformer formed by elements L12 and L11, or elements L22 and L21, Fig. 11 for illustration purpose only) and a planar power transformer both being (i) (e.g. the other of transformer formed by elements L12 and L11, or elements L22 and L21, Fig. 11 for illustration purpose only) disposed side by side across a length on the insulative layer; and (ii) configured to isolate a control signal source (control source from CONTROL CIRCUIT) and a power source (power source from CONTROL CIRCUIT) from a gate driver Drv;
wherein the planar signal transformer comprises two signal coupling elements (elements L12 and L11, or elements L22 and L21) that are disposed on the primary and the secondary sides of the insulative layer respectively to transmit signal between the primary and the secondary sides of the insulative layer, and the planar power transformer comprises two power coupling elements (the other of elements L12 and L11, or elements L22 and L21) that are 
wherein the two signal elements are embedded in two different layers of a multi-layer printed circuit board; and
wherein the two power coupling elements are embedded in two different layers of the multi-layer printed circuit board.
Fouquet et al., hereinafter referred to as “Fouquet,” teaches an integrated system (FIG. 8) for signal and power transmission with galvanic isolation (FIGURES 20-25), 
the two signal elements (primary and secondary windings of transformer 318) are embedded in two different layers of a multi-layer printed circuit board; and
wherein the two power coupling elements (primary and secondary windings of transformer 328) are embedded in two different layers of the multi-layer printed circuit board (paras. [0037], [0053], and [0066]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coupling elements embedded in the multi-layer printed circuit board as taught by Fouquet to the integrated system of Kaeriyama to facilitate manufacturing since disposing coils in a multilayer printed circuit board is known or conventional (para. [0037]) and or to protect the coupling elements from foreign objects, such as dust and moisture.
With respect to claim 2, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the two signal coupling elements comprise a first primary winding and a first secondary winding which are disposed on the primary and the secondary sides of the insulative layer respectively (Kaeriyama, para. [0090], Fouquet, para. [0059]).
With respect to claim 4, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the two power coupling elements comprise a second primary winding and a 
With respect to claim 7, Kaeriyama teaches the integrated system of claim 1. Chen does not expressly teach two electromagnetic shielding plates which are disposed on the primary and the secondary sides of the insulative layer respectively, to cover the planar signal transformer.
Fouquet et al., hereinafter referred to as “Fouquet,” teaches an integrated system (FIG. 8) for signal and power transmission with galvanic isolation (FIGURE 20-25) comprising two electromagnetic shielding plates 504 and 505 (see FIGURE 26 for illustration) which are disposed on the primary and the secondary sides of the insulative layer respectively, to cover the planar signal transformer (para. [0070]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding plates as taught by Fouquet to the integrated system of Chen provide the required electromagnetic shielding (para. [0070]).
With respect to claim 11, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the at least one layer of the multi-layer printed circuit board is discontinuous (Kaeriyama, para. [0066]).
With respect to claim 12, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the insulative layer is also embedded in one layer of the multi-layer PCB (Fouquet, para. [0065]).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama in view of Fouquet, as applied to claim 1 above, and further in view of Scholz (U.S. PG. Pub. No. 2014/0375411 A1).
With respect to claim 5, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the planar power transformer further comprises two magnetic cores 404 and 405 (see FIGURES 21 for illustration) which are disposed on the primary and the secondary sides of the insulative layer respectively (Fouquet, para. [0063]). Kaeriyama in view of Fouquet does not expressly teach the magnetic cores cover the two power coupling elements.
Scholz teaches an integrated system (e.g. Figs. 5 and 6), wherein the planar power transformer further comprises two magnetic cores 4a and 4b which are disposed on the primary and the secondary sides of the insulative layer respectively to cover the two power coupling elements 1 and 2 (paras. [0058] and [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic core covering the coupling elements as taught by Scholz to the integrated system of Kaeriyama in view of Fouquet to further improve magnetic coupling between the coupling elements.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama in view of Fouquet, as applied to claim 7 above, and further in view of Worthington (U.S. PG. Pub. No. 2013/0207767 A1).
With respect to claim 9, Kaeriyama in view of Fouquet teaches the integrated system of claim 7. Kaeriyama in view of Fouquet does not expressly teach the two electromagnetic shielding plates are embedded in two different layers of the multi-layer printed circuit board.
Worthington teaches an integrated system (e.g. FIGUREs 2-2A), wherein the two electromagnetic shielding plates 28 and 30 are embedded in two different layers of the multi-layer printed circuit board 32 (para. [0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding plates embedded in the printed circuit board as taught by Worthington to the .

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837